900 F.2d 254Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.OHMANN ENTERPRISES, Plaintiff-Appellant,v.CENTRALINA COUNCIL OF GOVERNMENTS;  James Lentz;  RalphAustin;  C. David Ward;  Thomas Loudermilk;  Frances L.Murdock;  Robert N. Randall;  Joe Kiser;  Jerry L. Campbell;Peter Keber;  Charles Yendell;  Charlie Dannelly;  RichardMessinger;  Robert Allison;  Melvin Huneycutt;  C.F. Henkel;Bill Davis;  Jack Kiser;  Lee Armour;  Town of Wingate;  F.Bernard Helms;  Jerry Surratt;  Elliott Ward;  RichardPerry;  Peggy Dvorak, Defendants-Appellees.OHMANN ENTERPRISES, Plaintiff-Appellant,v.CENTRALINA COUNCIL OF GOVERNMENTS;  James Lentz;  RalphAustin;  C. David Ward;  Thomas Loudermilk;  Frances L.Murdock;  Robert N. Randall;  Joe Kiser;  Jerry L. Campbell;Peter Keber;  Charles Yendell;  Charlie Dannelly;  RichardMessinger;  Robert Allison;  Melvin Huneycutt;  C.F. Henkel;Bill Davis;  Jack Kiser;  Lee Armour;  Peggy Dvorak;County of Union;  Frank J. Hawfield;  O. Max Melton;  RuthHelms;  Harry Myers, Defendants-Appellees.
Nos. 89-2695, 89-2696.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 10, 1990.Decided:  April 3, 1990.Rehearing and Rehearing En Banc Denied May 7, 1990.

Appeals from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (C-C-88-300-M, C-C-88-301-M)
Charles Robinson Brewer, Asheville, N.C., for appellant.
Frank Lane Williamson, Womble, Carlyle, Sandridge & Rice, Charlotte, N.C., (argued), for appellees;  Jim D. Cooley, Womble, Carlyle, Sandridge & Rice, Charlotte, N.C., C. Frank Griffin, Perry & Bundy, Monroe, N.C., on brief.
W.D.N.C.
AFFIRMED.
Before WIDENER and SPROUSE, Circuit Judges, and RICHARD B. KELLAM, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Ohmann Enterprises ("Ohmann") appeals the decision of the district court dismissing for lack of standing Ohmann's claim of a denial of due process and equal protection in violation of 42 U.S.C. Sec. 1983.  Finding the appeal without merit, we affirm.


2
Ohmann was a "disappointed bidder" for contracts to administer federal community development block grants which had been awarded to the Town of Wingate and Union County, North Carolina.  The town and county belonged to the Centralina Council of Governments ("CCOG").  CCOG assisted the town and county in applying for the grants and in soliciting bids for contracts to administer the grants.  Ohmann bid on the contracts, but the town and county awarded the contracts to CCOG.


3
Ohmann claimed that the town and county failed to follow the procurement standards set forth in OMB Circular A-102, thereby violating the due process and equal protection clauses of the Fourteenth Amendment.


4
The district court held that Ohmann lacked standing to assert a claim under 42 U.S.C. Sec. 1983.  The court found N.C.Gen.Stat. Sec. 143-129 (1987) did not create a property right in Ohmann's bid for the administrative services contracts.  Furthermore, the court found that because the contracts were awarded by competitive negotiation rather than competitive sealed bidding, OMB Circular A-102 did not require an award to the lowest reasonable bidder.  Therefore, the court determined that the holding in Sowell's Meats and Services, Inc. v. McSwain, 788 F.2d 226 (4th Cir.1986), was controlling.  In Sowell's, the court held that "the express provision for enforcement of federal standards by the Secretary forecloses an implied private right of action."   Id. at 229.  Accordingly, the district court dismissed Ohmann's claims.


5
We therefore affirm the opinion of the district judge.  Ohmann Enterprises v. Centralina Council of Governments, C/A Nos.  C-C-88-330-M, C-C-88-301-M (W.D.N.C. Apr. 13, 1989).


6
AFFIRMED.